Certified Mail Number TOT6 7770 O00 5925 S851 - Return Receipt 9540 94035 064 SP83 3496 34

CONTEST OF LIEN
NOTICE AND DEMAND OF REVOCATION OF NOTICE OF INTENT TO
LIEN/ LEVY

 

ACICE TO AG EN : NOTICE TO PRINCIPAL [5 NOTICE TO AGENT

   

Dhatedh: hay 76. 7017

la The Matter of:
Thomas-Janws: Drown-Fes « WAYNE COUNTY
co P1526] Cartishe Street
Dastitit, Michitzaa und [46205] STATE OF MICHIGAN

Ve.

Lisa Patherson dbs REVENUE OFFICER
iS TERAAL REVENUE SERVICE

1970 PONTIAC RD. “
PONTIAC, MICHIGAN 43340-2358

meet tet

NOTICE OF CONTEST OF LIEN |

jam the Secured Party authorized to speak for and respond on behalf of THOMAS JAMES BROWNOS™, This
is Actual and Constructive Notice that the claim on the aliached Notice (668-W(ICS)] copy has been discharged. The IRS
received the authorized negotiable instrument for the entire amouni and the discharee is honored by Treasury Rule by the
Secretary of the Treasury. Furthermore. the Undersigned Secured Pany has filed a prior. superior UCC claim with the
Secretar of State, See attached cope. MICHIGAN UCC No, 70080401666. Dated: March 13, 2008.

Theretore. you are hereby notified that the undersigned Secured Party contests the “claim of lien” filed by THE
INTERNAL REVENUE SERVICE, THE INTERNAL REVENUE SERVICE is now required by faw to file suit to enforce
any lien within sisty (60) days from the date of sen ice of any notice or be in default and surrender the claim. No original
Lien is available as of Wayne County Registered of Deeds. May 25. 2017, 1:34PM. rdmookyl, Workstation HI13134: Receipt
“a. 17-183526 in the mame of: THOMAS JAMES BROWAE™ , copy included,

This ts Acival and Constructive Notice of Comtést reganting the altached notice. This Contest is hereby issued in
accorhuice with Unifonn Commercial Code Section 2-608. ab initia, canceling and discharging the averred debt.

This contea is hereby now in effect due to certain elements of fhiud and misrepresentation, duress, coercion.
mishike. “hankriptes” per UCC Sections 1-103 and 3-305 tha have been accepted and acknowledged without denial and
‘hoc “Notice without Dishonor” by the United States. Use of the Uniform Commercial Code is for remedy and recourse
Purposes only: itis nol ta be considered or constried as a privilese of a3 an acceptance of benefit(s),

In addition. any said fiture “Notice” would on its fies. be a fraudulent document and a sham DUrsuant po the
Ueitvin Federal Lion Reyisiration Act (1978) The issuing agenes replines the respondent's sienature fora Lien"Levy when
ol, a Natiee has been reecived. That is a denned that the af aher COMM PErjn. a criminal offence.

ake

6 ERK
ne “tron A Sout:
Thomas-James: Brojn-Bevt*?™ Care of: THOMAS JAMES RROWNOMLSS 2368-72-35 1n2 - Authorized FEO 5 ae
Representative. MI Rights Reserved ag given.bi ms Creare,

JAN 26 2018

   

 

aS

 

 
Case 2:20-mc-50804-LJM ECF No. 9-3, PagelD.152 Filed 10/05/20 Page 2 of 5

Y

 

$00 Woonwarnp Ave, Ste. ifr

ee Dato, MicHiGaN 45276
“ PHONE 315-224-3357
TOLL FREE 0-2 2o-a344
a “f oO G Y/ FAX 313-225-3522
\ —

May 18, 2017 —

Thomas J Brown
PO. Box 37785
Oak Park, Ml 48237-0785

Ur. Mr. Brown:

You are hereby notified that a levy in Lhe amount of $196,314.95 was served on the Retirement Systems of the
City of Detroit by the Interna! Revenue Service for income tax against any and all monies due you.

Under the Tax Reform Act, a retiree is allowed a monthly exemption of $845.83 plus $229.17 for each dependent,
We are therefore requesting you complete the enclosed tax exemption ferm and return it to the Retirement
systems In the enclosed envelope. Failure to do so ona timely basis wil! result ina forfeiture of the allowable
dependent exemptions. Please coriplete the IRS copy of the exemption form and mail it to the Internal Revenue
Service Office using the enclosed IRS envelope.

if you have received a Release of Levy from the internal Revenue Service, please contact our office as svon as {
possible at (313) 224-3362 ext 244 or (B00) 339-8344 ext 244.

Very truly yours,

J ppwten Cbeh davrd

Cassandra Childress
Paymaster
Retirement Systems of the City of Detroit

Enclasure
~oe “Case-2:20-mc-50804-LJM :-ECF.No. 9-3, PagelD.153 Filed 10/05/20: , Page-3 of 5

 

 

 

Form 668-WiICS) Dapacimerd of the Treagary = Ine’! Revenue Senice

January 2075) Notice of Levy on Wages, Salary, and Other Income

DATE: OSM 7/2017 TELEPHONE NUMBER 7
RES ¥ TO: Internal Revenue Service OF IRS OFFICE: (248)874.2331

LSA PATTERSON
1270 PONTIAC RD.
PONTIAC, Mi 43340-2236 NAME AND ADDSESS OF TAXPAYER
THOMAS J GROWN
PO BOX 37785
TO POLICE AND FIRE RETIREMENT OAK PARK, Mi 48237-0785
RETIREMENT SYSTEMS
S00 WOODWARD AVE STE 3000
ONE DETROIT CENTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DETROIT, Ml 48226-5493 IDENTIFYING NUMBERIS) XXX-XX-XXXX
BROW
_ Kind of Tax | Tax Period Ended | Unpaid Balance of Asseaement | Statutory Additions Total -
2020 122003 $10,44075 | $3,707 40 | ge tgy
1049 [2AwIOGe $16,870 27 | $5.57963 | S20 B4E 3
We 123 V2005 215,593 95 35,635.22 | $2
nga 1DEv2008 $15,124.41 | $6,285.95 £20 2235
+040 t 2512008 S.387 G2 | $718.26 $7 S0f
rar f . 34 “ |
1c40 AS32010 $33.130.50 $3,605.08 | Bt
1029 | wait $45,983.20 59.007 5 | s76.9007
|
|
i
Total Amount Que = S708 B12 ue
We figured the interes! and ‘ate payment peaaty to 06/16/2017
Statement of Exemptions and Filing Status (To be completed Oy Wzpayer; instructions are on the back of Part 5
hy Sang status for my itcome tax retum 1s (oheck one}
— Songie 5 Marmed Fring a Joint Retum | Mame Filing a Separate Reture
D} Mead ef Heuseheag CI Quattying Widower) with dependent ch'g
ADDITIONAL STANDARD CEOUCTION: (Enter amount only if you or your spouse fs at ast 65 ander bhied
Cay a Sa Ser, Ee ptople net ed Below as pero FRc onimy income tan retom and that none ana net = eite ol}
| wedpestard the ne oni to wrest a TeGuited Oy COUT OF Bo Tehitvatiee oder) | meke syoson payraeas that af egheady exerast’ poe ey
remTiplons and Ging status is roe. MOVIES May Se werifed by Ere irinrnal Revenue Service. Under penakes of pariury. {detiare that trig statem a =
Name (Last Fit Middle fnicia4 | Relations nlp (Hushecd, sife, Son, Geughier, ef) Soodal Security Nunisor Sere _—
| |
|
|
Tastayers Sigtature Date

 

 

Part 5~ For Taxpayer te kee
: P Form 668-WUICS) (1-201
Case 2:20-mc-50804-LJM ECF No. 9-3, PagelD.154 Filed 10/05/20 Page 4 of 5

Internal Revenue Service

Department of the Treasury Date:
¥a) 2970 MARKET STREET 09/20/2018
I PHILADELPHIA, PA 19104 KKK KEIGD
RS Person to contact:
DIANE C MITURA
Employee ID number:
1000200261
Contact telephone number.
(267)466-5720
THOMAS J BROWN Contact fax number:
15216 CARLISLE ST (855)693-6313

We haven't received the tax return(s) listed on the next page(s) of this letter. If you have filed, or if you aren't
required to file, please go to the next page and provide the information requested in the space beneath the listed
return(s).

Return this letter by 10/09/2018 with the information requested in the enclosed self-addressed envelope. The
enclosed copy of this letter is for your records.

If you haven't filed the required return(s), attach the signed return(s) to this letter and send them to us with
your payment for any tax due.

You will be charged interest on any unpaid tax as provided by law. The law also provides for penalty charges
for filing returns late, paying taxes late, and making deposits late, unless there is reasonable cause for delay.

If you believe you have reasonable cause for not filing and paying on time, explain in a separate statement and
attach a copy of the statement to each return. It will help us determine whether you can be excused from
paying any of the applicable penalties.

If your address as shown above is incorrect, correct it so we can update our records.
If you have any questions or can't pay the amount due, contact me at the telephone number shown above.

Thank you for your cooperation.

Sincerely yours,

DIANE C MITURA
REVENUE OFFICER

Letter 729 (Rev. 6/2015)

Patelan Miao ATE
Case 2:20-mc-50804-LJM ECF No. 9-3, PagelD.155 Filed 10/05/20 Page 5of5

Circer3 Stems Fests Serace Bot] litte: “Acokarpicomagey Tact

  

 

 

Tracking Number: TQUGE7 MEIOOSUSSS25 1 . *
Espactad Datvwary on @rstus
FRIDAY : GF Delivered -

2 _— oy dares FLATS at 2 BS ee
coer f Chie 8003, Seo, Dec Serene
@ 8:00pma PLATES, aa

Trasking History ae

Jue POT, WS en
See, Frog Dee Re ors
7ST, Le eS cS
eed bo ites eco Seok of een ee ae CES ae ie oe oT an ROTLAS, bt, Bea

ae 1 S01. holt om
ape an ieee
“aT, A SR}

May oF, SOF, Po pew
Taped UPS Flee Beore,
2° he DRT ENTER

biey FF, BOT, 68 on
Steed mt SG Region Facey
eA Ml Cae a A

 

 
          

ane loriar Ae te ah oe at hs

& Wrote Hates Postal Service [UE] | hinpe/tooliuspicamsgs st
oe

Tracking Number: (5 009¢0306)4518%Sanea2 Rermcue

Status .

Te ch Wes Gedivocoed ance an tha madi a PEST oer we Deliverad

i) Pe 8 S01 F a RAST RORNTE Fad net, ong SPF a RAS oe

Sl reread, yer bie
SARTROuTS ta. aeap-

Tracking Hhrtory

wre SOO, EPSP pe
Ses dee yi low
<5 TMT ee Ser
"ot I a Givens ie me cho eee ot VEST ger on dena 6 G97 WEASTRCONTEL LY 24

 

 

awed BBO, 720 pen
= started LSPA Fagiteat Faciigy

7 STS hl Dee THE oss CENTER

wit

%

3, 017, G31 pe
Smt LS Baha Piacente
oe Ml Des Tan Ty Er

  

ah 2, 2D, Sb pen
Lisp USPS OF ge Facts
TPL Es, key baey

 
